DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/14/2021 has been entered.

Response to Arguments
The amendment filed on 04/14/2021 has been accepted and entered. Accordingly, Claims 1, 3, 9, 15-16, 19 and 21 have been amended. Claims 2, 6, 8, 10-14, 17, 20 and 24 had been canceled.
New claims 26-31 are added.
Claims 1, 3-5, 7, 9, 15, 16, 18, 19, 21-23, and 25-31 are currently pending. 
Applicant’s arguments filed on 04/14/2021 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments do not apply to the new ground(s) in the current rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 9, 19, 27, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. [hereinafter as Yu], US 2017/0346669 A1 in view of Kim et al. [hereinafter as Kim], US 2006/0126570 A1 further in view of Guey [hereinafter as Guey], US 2008/0170608 A1.
Regarding claim 1, Yu discloses wherein a method performed by a terminal in a wireless communication system (Fig.1-2 [0004], method performed by a terminal UE 120 in a wireless communication system), the method comprising:
receiving, from a base station, configuration information for a random access channel (RACH) including information on a plurality of base sequences (Fig.1-3 [0005]-[0006], receiving configuration information for random access channel (RACH) including information on a cyclic prefix (RACH CP) portion lasting TCP and a sequential portion TSEQ of preamble sequences and time-domain correlation sequence (i.e., a plurality of base sequences) to perform random access procedure and Fig.5 [0039]-[0041], configuration information for the RACH preamble including successive symbols information on a plurality of Ts TSEQ  base sequences, Fig.6 root sequence and Fig.10 [0067], configuration information for random access channel including RACH preamble information with a reference sequence that is base sequences for normal random access procedure); and transmitting, to the base station, a RACH preamble based on the configuration information (Fig.1-3 [0005]-[0006], transmitting a RACH preamble to the base station based on timing alignment instruction/synchronization configuration information and Fig.5 [0044], RACH preamble based on the configuration information), wherein the RACH preamble is generated based on a plurality of sequences (Fig.1-3 [0005]-[0006], generating the RACH preamble based on a plurality of Ts TSEQ  sequences and Fig.1-2&9 [0062], the RACH preamble based on a plurality of successive symbols sequences), wherein each of the plurality of sequences is concatenated with a cyclic prefix (CP) (Fig.1-3 [0008]-[0009], each of the plurality of sequences/time domain signal/frequency domain of successive symbols corresponding to the resource block are concatenated with cyclic prefix (CP) and Fig.5 [0046]-[0047], each of the successive symbols sequences/plurality of sequences are sequentially concatenated with cyclic prefix (CP).  
	Even though Yu discloses wherein receiving, from a base station, configuration information for a random access channel (RACH) including information on a plurality of base sequences; and transmitting, to the base station, a RACH preamble based on the configuration information; wherein the RACH preamble is generated based on a plurality of sequences, in the same field of endeavor, Kim teaches wherein transmitting, to the base station, a RACH preamble based on the configuration information (Fig.1 [0008], a random access channel (RACH) with a preamble and Fig.2-3 [0057]-[0059], transmitting a random access (RACH) preamble to the base station based on the configuration information); wherein the RACH preamble is generated based on a plurality of sequences (Fig.1 [0040]-[0045], a random access (RACH) preamble is transmitted/ generated based on the plurality of sequences such as first M-sequence, second M-sequence, hadamard sequence).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yu to incorporate the teaching of Kim in order to provide an effective data-transmission.
	It would have been beneficial to use the random access apparatus which generates the random access preamble as represented in the equation EQ.1 at step S302 and transmits the generated random access preamble to the base station at step S303 as taught by Kim to have incorporated in the system of Yu to provide for supporting various purposes of random access without collision between terminals through constructing a random access preamble. (Kim, Fig.1 [0022], Fig.1 [0040]-[0045] and Fig.2-3 [0057])
	Even though Yu and Kim discloses wherein the RACH preamble is generated based on a plurality of sequences, and wherein each of the plurality of sequences is concatenated with a cyclic prefix (CP) but Yu and Kim does not expressly discloses wherein the plurality of sequences are generated based on at least one of the plurality of base sequences, in the same field of endeavor, Guey teaches wherein the plurality of sequences are generated based on at least one of the plurality of base sequences (Fig.3 [0060], generating/transmitting the set of sequences formed by delay-Doppler shifts of a base sequence), and wherein each of the plurality of sequences is concatenated with a cyclic prefix (CP) (Fig.1 [0011], introducing (i.e., concatenating) cyclic prefix of appropriate length of signature sequences (i.e., plurality of sequences) commonly seen in an OFDM system).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yu and Kim to incorporate the teaching of Guey in order to achieve advantages such as even greater complexity reduction.
	It would have been beneficial to apply the base sequence to sequence set generator 88, which generates the set of sequences formed by delay-Doppler shifts of the base sequence as taught by Guey to have incorporated in the system of Yu and Kim to provide more efficient computation of the detection metric. (Guey, Fig.3 [0060] and Fig.8 [0078])

Regarding claim 9, Yu discloses wherein a base station in a wireless communication system (Fig.1-2 [0003], a base station (105, 110 or 115) in a wireless communication system), the base station comprising:
at least one transceiver (Fig.1-2 [0013], transceiver); and
at least one processor (Fig.1-2 [0013]-[0014], processor), operatively coupled to the at least one transceiver (Fig.1-2 [0013]-[0014], the transceiver is operatively coupled to the processor), configured to:
transmit, to a terminal, configuration information for a random access channel (RACH) including information on a plurality of base sequences (Fig.1-3 [0005]-[0006], transmitting configuration information for random access channel (RACH) including information on a cyclic prefix (RACH CP) portion lasting TCP and a sequential portion TSEQ of preamble sequences and time-domain correlation sequence (i.e., a plurality of base sequences) to perform random access procedure and Fig.5 [0039]-[0041], configuration information for the RACH preamble including successive symbols information on a plurality of Ts TSEQ  base sequences, Fig.6 root sequence and Fig.10 [0067], configuration information for random access channel including RACH preamble information with a reference sequence that is base sequences for normal random access procedure), and receive, from the terminal, a RACH preamble based on the configuration information (Fig.1-3 [0005]-[0006], receiving a RACH preamble from the UE terminal based on timing alignment instruction/synchronization configuration information and Fig.5 [0044], RACH preamble based on the configuration information),
wherein the RACH preamble is generated based on a plurality of sequences (Fig.1-3 [0005]-[0006], generating the RACH preamble based on a plurality of Ts TSEQ  sequences and Fig.1-2&9 [0062], the RACH preamble based on a plurality of successive symbols sequences), wherein each of the plurality of sequences is concatenated with a cyclic prefix (CP) (Fig.1-3 [0008]-[0009], each of the plurality of sequences/time domain signal/frequency domain of successive symbols corresponding to the resource block are concatenated with cyclic prefix (CP) and Fig.5 [0046]-[0047], each of the successive symbols sequences/plurality of sequences are sequentially concatenated with cyclic prefix (CP)).
	Even though Yu discloses wherein transmit, to a terminal, configuration information for a random access channel (RACH) including information on a plurality of base sequences, and receive, from the terminal, a RACH preamble based on the configuration information, wherein the RACH preamble is generated based on a plurality (Fig.1 [0008], a random access channel (RACH) with a preamble and Fig.2-3 [0057]-[0059], receiving a RACH preamble from the terminal based on the configuration information), wherein the RACH preamble is generated based on a plurality of sequences (Fig.1 [0040]-[0045], the RACH preamble is transmitted/ generated based on a plurality of sequences such as first M-sequence, second M-sequence, hadamard sequence).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yu to incorporate the teaching of Kim in order to provide an effective data-transmission.
	It would have been beneficial to use the random access apparatus which generates the random access preamble as represented in the equation EQ.1 at step S302 and transmits the generated random access preamble to the base station at step S303 as taught by Kim to have incorporated in the system of Yu to provide for supporting various purposes of random access without collision between terminals through constructing a random access preamble. (Kim, Fig.1 [0022], Fig.1 [0040]-[0045] and Fig.2-3 [0057])
	Even though Yu and Kim discloses wherein the RACH preamble is generated based on a plurality of sequences, wherein each of the plurality of sequences is concatenated with a cyclic prefix (CP) but Yu and Kim does not explicitly discloses wherein the plurality of sequences are generated based on at least one of the plurality of base sequences, in the same field of endeavor, Guey teaches wherein the plurality of sequences are generated based on at least one of the plurality of base sequences (Fig.3 [0060], the set of sequences are generated as formed by delay-Doppler shifts of a base sequence), and wherein each of the plurality of sequences is concatenated with a cyclic prefix (CP) (Fig.1 [0011], introducing (i.e., concatenating) cyclic prefix of appropriate length of signature sequences (i.e., plurality of sequences) commonly seen in an OFDM system).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yu and Kim to incorporate the teaching of Guey in order to achieve advantages such as even greater complexity reduction.
	It would have been beneficial to apply the base sequence to sequence set generator 88, which generates the set of sequences formed by delay-Doppler shifts of the base sequence as taught by Guey to have incorporated in the system of Yu and Kim to provide more efficient computation of the detection metric. (Guey, Fig.3 [0060] and Fig.8 [0078])
	
Regarding claim 19, Yu discloses wherein a terminal a wireless communication system (Fig.1-2 [0004], a terminal UE 120 in a wireless communication system), the terminal comprising:
at least on transceiver (Fig.1-2 [0013], transceiver); and 
at least one processor (Fig.1-2 [0013]-[0014], processor), operatively coupled to the at least one transceiver (Fig.1-2 [0013]-[0014], the processor is operatively coupled to the transceiver), configured to:
(Fig.1-3 [0005]-[0006], receiving configuration information for random access channel (RACH) including information on a cyclic prefix (RACH CP) portion lasting TCP and a sequential portion TSEQ of preamble sequences and time-domain correlation sequence (i.e., a plurality of base sequences) to perform random access procedure and Fig.5 [0039]-[0041], configuration information for the RACH preamble including successive symbols information on a plurality of Ts TSEQ  base sequences, Fig.6 root sequence and Fig.10 [0067], configuration information for random access channel including RACH preamble information with a reference sequence that is base sequences for normal random access procedure), and transmit, to the base station, a RACH preamble based on the configuration information (Fig.1-3 [0005]-[0006], transmitting a RACH preamble to the base station based on timing alignment instruction/synchronization configuration information and Fig.5 [0044], RACH preamble based on the configuration information); wherein the RACH preamble is generated based on a plurality of sequences (Fig.1-3 [0005]-[0006], generating the RACH preamble based on a plurality of Ts TSEQ  sequences and Fig.1-2&9 [0062], the RACH preamble based on a plurality of successive symbols sequences), wherein each of the plurality of sequences is concatenated with a cyclic prefix (CP) (Fig.1-3 [0008]-[0009], each of the plurality of sequences/time domain signal/frequency domain of successive symbols corresponding to the resource block are concatenated with cyclic prefix (CP) and Fig.5 [0046]-[0047], each of the successive symbols sequences/plurality of sequences are sequentially concatenated with cyclic prefix (CP)).
 in the same field of endeavor, Kim teaches wherein transmit, to the base station, a RACH preamble based on the configuration information (Fig.1 [0008], a random access channel (RACH) with a preamble and Fig.2-3 [0057]-[0059], transmitting a random access (RACH) preamble to the base station based on the configuration information); wherein the RACH preamble is generated based on a plurality of sequences (Fig.1 [0040]-[0045], the random access (RACH) preamble is transmitted/ generated based on a plurality of sequences such as first M-sequence, second M-sequence, hadamard sequence).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yu to incorporate the teaching of Kim in order to provide an effective data-transmission.
	It would have been beneficial to use the random access apparatus which generates the random access preamble as represented in the equation EQ.1 at step S302 and transmits the generated random access preamble to the base station at step S303 as taught by Kim to have incorporated in the system of Yu to provide for supporting various purposes of random access without collision between terminals through constructing a random access preamble. (Kim, Fig.1 [0022], Fig.1 [0040]-[0045] and Fig.2-3 [0057])
(Fig.3 [0060], generating/transmitting the set of sequences formed by delay-Doppler shifts of a base sequence), wherein each of the plurality of sequences is concatenated with a cyclic prefix (CP) (Fig.1 [0011], introducing (i.e., concatenating) cyclic prefix of appropriate length of signature sequences (i.e., plurality of sequences) commonly seen in an OFDM system).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yu and Kim to incorporate the teaching of Guey in order to achieve advantages such as even greater complexity reduction.
	It would have been beneficial to apply the base sequence to sequence set generator 88, which generates the set of sequences formed by delay-Doppler shifts of the base sequence as taught by Guey to have incorporated in the system of Yu and Kim to provide more efficient computation of the detection metric. (Guey, Fig.3 [0060] and Fig.8 [0078])

Regarding claim 27, Yu, Kim and Guey disclosed all the elements of claim 1 as stated above wherein Yu further discloses the RACH preamble includes a first sequence and a (Fig.5 [0039]-[0040], the random access RACH preamble includes different TSEQ sequences that is a first sequence and a second sequence),
wherein the first sequence generated based on one of the plurality of base sequences is
concatenated with a first CP (Fig.5 [0042]-[0043], the first TSEQ sequence generated based on one of the plurality of base sequences/Fig.6 root sequence is concatenated with a first TCP and Fig.5 [0046], each of the successive symbols sequences/ plurality of sequences are sequentially concatenated with a first cyclic prefix (CP)), and
wherein the second sequence generated based on one of the plurality of base sequences is concatenated with a second CP (Fig.5 [0044]-[0045], the second TSEQ sequence generated based on one of the plurality of base sequences (e.g., Fig.6 root sequence) is concatenated with a second TCP and Fig.5 [0047], each of the successive symbols sequences/plurality of sequences are sequentially concatenated with a second cyclic prefix (CP)).

Regarding claim 29, Yu, Kim and Guey disclosed all the elements of claim 9 as stated above wherein Yu further discloses the RACH preamble includes a first sequence and a second sequence (Fig.5 [0039]-[0040], the random access RACH preamble includes different TSEQ sequences that is a first sequence and a second sequence),
wherein the first sequence generated based on one of the plurality of base sequences is
concatenated with a first CP (Fig.5 [0042]-[0043], the first TSEQ sequence generated based on one of the plurality of base sequences (e.g., Fig.6 root sequence) is concatenated with a first TCP and Fig.5 [0046], each of the successive symbols sequences/ plurality of sequences are sequentially concatenated with a first cyclic prefix (CP)), and wherein the second sequence generated based on one of the plurality of (Fig.5 [0044]-[0045], the second TSEQ sequence generated based on one of the plurality of base sequences (e.g., Fig.6 root sequence) is concatenated with a second TCP and Fig.5 [0047], each of the successive symbols sequences/ plurality of sequences are sequentially concatenated with a second cyclic prefix (CP)).

Regarding claim 31, Yu, Kim and Guey disclosed all the elements of claim 19 as stated above wherein Yu further discloses the RACH preamble includes a first sequence and a second sequence (Fig.5 [0039]-[0040], the random access RACH preamble includes different TSEQ sequences that is a first sequence and a second sequence), wherein the first sequence generated based on one of the plurality of base sequences is concatenated with a first CP (Fig.5 [0042]-[0043], the first TSEQ sequence generated based on one of the plurality of base sequences (e.g., Fig.6 root sequence) is concatenated with a first TCP and Fig.5 [0046], each of the successive symbols sequences/ plurality of sequences are sequentially concatenated with a first cyclic prefix (CP)), and wherein the second sequence generated based on one of the plurality of base sequences is concatenated with a second CP (Fig.5 [0044]-[0045], the second TSEQ sequence generated based on one of the plurality of base sequences (e.g., Fig.6 root sequence) is concatenated with a second TCP and Fig.5 [0047], each of the successive symbols sequences/ plurality of sequences are sequentially concatenated with a second cyclic prefix (CP)).


s 3-5, 7, 15-16, 18, 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. [hereinafter as Yu], US 2017/0346669 A1 in view of Kim et al. [hereinafter as Kim], US 2006/0126570 A1 in view of Guey [hereinafter as Guey], US 2008/0170608 A1 further in view of Kim et al. [hereinafter as Kim’808], US 2018/0145808 A1.
Regarding claim 3, Yu, Kim and Guey disclosed all the elements of claim 1 as stated above. 
	However, Yu, Kim and Guey does not explicitly disclose wherein obtaining a plurality of intermediate sequences by performing corresponding cyclic shift on the at least one of the plurality of base sequences based on each cyclic shift group among a plurality of cyclic shift groups; obtaining the plurality of sequences by processing the plurality of intermediate sequences by using an orthogonal code among a plurality of orthogonal codes, wherein the configuration information further includes the plurality of cyclic shift groups and the plurality of orthogonal codes.
	In the same field of endeavor, Kim’808 teaches wherein obtaining a plurality of intermediate sequences by performing corresponding cyclic shift on the at least one of the plurality of base sequences based on each cyclic shift group among a plurality of cyclic shift groups (Fig.9 [0067]-[0068], obtaining a plurality of intermediate sequences by performing corresponding cyclic shift (CS) on the at least one of the plurality of base sequence based on each cyclic shift group among a plurality of cyclic shift groups); obtaining the plurality of sequences by processing the plurality of intermediate sequences by using an orthogonal code among a plurality of orthogonal codes (Fig.11 [0075], obtaining the plurality of sequences by multiplexing/processing the plurality of intermediate sequences by using an orthogonal code among a plurality of orthogonal codes), wherein the configuration information further includes the plurality of cyclic shift groups and the plurality of orthogonal codes (Fig.10 [0067], the configuration information includes the plurality of cyclic shift groups and the plurality of orthogonal codes).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yu, Kim and Guey to incorporate the teaching of Kim’808 in order to improve coverage and system capacity.
	It would have been beneficial to use a cyclic shift group index, or an orthogonal code for a beam scanning preamble through multiplexing as taught by Kim’808 to have incorporated in the system of Yu, Kim and Guey to provide higher data rates and higher energy efficiency. (Kim’808, Fig.1 [0004], Fig.10 [0067] and Fig.17 [0092])

Regarding claim 4, Yu, Kim, Guey and Kim’808 disclosed all the elements of claim 3 as stated above wherein Kim’808 further discloses generating at least one sequence group by processing the at least one of the plurality of base sequences by using at least one cyclic shift group among the plurality of cyclic shift groups and at least one orthogonal code among the plurality of orthogonal codes (Fig.9-10 [0067], processing base sequence among the plurality of base sequences by using cyclic shift group among the plurality of cyclic shift groups and at least one orthogonal code (OCC) among the plurality of orthogonal codes and Fig.17-18 [0092], generating at least one sequence group by processing at least one base sequence among the plurality of base sequences by using at least one orthogonal code among the plurality of orthogonal codes); and obtaining the plurality of sequences by repeating the at least one sequence group for at least one time (Fig.17-18 [0093]-[0095], obtaining the plurality of sequences by using minimum number of repeated symbols). 

Regarding claim 5, Yu, Kim, Guey and Kim’808 disclosed all the elements of claim 3 as stated above wherein Kim’808 further discloses multiplying the at least one of the plurality of base sequence by an element of the orthogonal code (Fig.12 [0080], multiplying by an element of the orthogonal code).

Regarding claim 7, Yu, Kim, Guey and Kim’808 disclosed all the elements of claim 3 as stated above wherein Kim’808 further discloses a cyclic shift parameter in the cyclic shift group is related to a cell identification (ID) (Fig.2 [0037]-[0038], a cyclic shift (CS) parameter in the cyclic shift group is related to a cell identification, cell ID), and
wherein the cyclic shift group is determined based on at least one of a cyclic shift difference between two sequences, an allowable maximum cyclic shift, an initial cyclic shift, or the cell ID (Fig.2 [0037]-[0038], the cyclic shift group is determined based on the cell ID).

Regarding claim 15, Yu, Kim and Guey disclosed all the elements of claim 9 as stated above. 
	However, Yu, Kim and Guey does not explicitly disclose wherein the configuration information further includes a plurality of cyclic shift groups and a plurality 
	In the same field of endeavor, Kim’808 teaches wherein the configuration information further includes a plurality of cyclic shift groups and a plurality of orthogonal codes (Fig.10 [0067], the random access configuration information includes the plurality of cyclic shift groups and the plurality of orthogonal codes), wherein the plurality of sequences are obtained based on processing a plurality of intermediate sequences by using an orthogonal code among the plurality of orthogonal codes (Fig.11 [0075], obtaining the plurality of sequences by multiplexing/processing the plurality of intermediate sequences by using an orthogonal code among a plurality of orthogonal codes); wherein the plurality of intermediate sequences are obtained by performing corresponding cyclic shift on the at least one of the plurality of base sequences based on a cyclic shift group among the plurality of cyclic shift groups (Fig.9 [0067]-[0068], obtaining a plurality of intermediate sequences by performing corresponding cyclic shift (CS) on the at least one of the plurality of base sequences based on a cyclic shift group among the plurality of cyclic shift groups).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yu, Kim and Guey to incorporate the teaching of Kim’808 in order to improve coverage and system capacity.


Regarding claim 16, Yu, Kim, Guey and Kim’808 disclosed all the elements of claim 15 as stated above wherein Kim’808 further discloses the at least one processor is further configured to transmit, to the terminal, a random access response for the RACH preamble (Fig.15 [0083]-[0084], transmitting to the UE terminal a random access response for the RACH preamble), and
wherein the random access response comprises a base sequence identifier for the at least one of the plurality of base sequences, a cyclic shift group index of a cyclic shift group, and an orthogonal code index of the orthogonal code among the plurality of orthogonal codes (Fig.10 [0067], the random access response comprises the preamble resource information comprises a cyclic shift group index of the plurality of cyclic shift groups and an orthogonal code index of the plurality of orthogonal codes among the plurality of orthogonal codes).

Regarding claim 18, Yu, Kim, Guey and Kim’808 disclosed all the elements of claim 15 as stated above wherein Kim’808 further discloses a cyclic shift parameter in a cyclic shift group is related to a cell identification (ID) (Fig.2 [0037]-[0038], a cyclic shift (CS) parameter in a cyclic shift group is related to a cell identification, cell ID), and
(Fig.2 [0037]-[0038], the cyclic shift group is determined based on the cell ID).

Regarding claim 21, Yu, Kim and Guey disclosed all the elements of claim 19 as stated above. 
	However, Yu, Kim and Guey does not explicitly disclose wherein the at least one processor is further configured to: obtain a plurality of intermediate sequences by performing corresponding cyclic shift on the at least one of the plurality of base sequences based on each cyclic shift group among a plurality of cyclic shift groups; obtain the plurality of sequences by processing the plurality of intermediate sequences by using an orthogonal code among a plurality of orthogonal codes, wherein the configuration information further includes the plurality of cyclic shift groups and the plurality of orthogonal codes.
	In the same field of endeavor, Kim’808 teaches wherein the at least one processor is further configured to: obtain a plurality of intermediate sequences by performing corresponding cyclic shift on the at least one of the plurality of base sequences based on each cyclic shift group among a plurality of cyclic shift groups (Fig.9 [0067]-[0068], obtaining a plurality of intermediate sequences by performing corresponding cyclic shift (CS) on the at least one of the plurality of base sequences based on each cyclic shift group among the plurality of cyclic shift groups); obtain the plurality of sequences by processing the plurality of intermediate sequences by using an (Fig.11 [0075], obtaining the plurality of preamble sequences by multiplexing/processing the plurality of intermediate sequences by using an orthogonal code among a plurality of orthogonal codes), wherein the configuration information further includes the plurality of cyclic shift groups and the plurality of orthogonal codes (Fig.10 [0067], the configuration information includes the plurality of cyclic shift groups and the plurality of orthogonal codes),
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yu, Kim and Guey to incorporate the teaching of Kim’808 in order to improve coverage and system capacity.
	It would have been beneficial to use a cyclic shift group index, or an orthogonal code for a beam scanning preamble through multiplexing as taught by Kim’808 to have incorporated in the system of Yu, Kim and Guey to provide higher data rates and higher energy efficiency. (Kim’808, Fig.1 [0004], Fig.10 [0067] and Fig.17 [0092])

Regarding claim 22, Yu, Kim, Guey and Kim’808 disclosed all the elements of claim 21 as stated above wherein Kim’808 further discloses the at least one processor is further configured to: generate at least one sequence group by processing the at least one of the plurality of base sequences by using at least one cyclic shift group among the plurality of cyclic shift groups and at least one orthogonal code among the plurality of orthogonal codes (Fig.9-10 [0067], processing the at least one of the plurality of base sequence by using cyclic shift group among the plurality of cyclic shift groups and at least one orthogonal code (OCC) among the plurality of orthogonal codes and Fig.17-18 [0092], generating at least one sequence group by processing at least one base sequence among the plurality of base sequences by using at least one orthogonal code among the plurality of orthogonal codes); and obtain the plurality of sequences by repeating the at least one sequence group for at least one time (Fig.17-18 [0093]-[0095], obtaining the plurality of preamble sequences by using minimum number of repeated symbols). 

Regarding claim 23, Yu, Kim, Guey and Kim’808 disclosed all the elements of claim 21 as stated above wherein Kim’808 further discloses the at least one processor is further configured to: multiply the at least one of the plurality of base sequences by an element of the orthogonal code (Fig.12 [0080], multiplying by an element of the orthogonal code).

Regarding claim 25, Yu, Kim, Guey and Kim’808 disclosed all the elements of claim 21 as stated above wherein Kim’808 further discloses a cyclic shift parameter in the cyclic shift group is related to a cell identification (ID) (Fig.2 [0037]-[0038], a cyclic shift (CS) parameter in the cyclic shift group is related to a cell identification, cell ID), and
wherein the cyclic shift group is determined based on at least one of a cyclic shift difference between two sequences, an allowable maximum cyclic shift, an initial cyclic shift, or the cell ID (Fig.2 [0037]-[0038], the cyclic shift group is determined based on the cell ID).


s 26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. [hereinafter as Yu], US 2017/0346669 A1 in view of Kim et al. [hereinafter as Kim], US 2006/0126570 A1 in view of Guey [hereinafter as Guey], US 2008/0170608 A1 further in view of Kim et al. (provisional application No. 62/307319 filed on 03/11/2016) [hereinafter as Kim], US 2020/0296765 A1.
Regarding claim 26, Yu, Guey and Kim disclosed all the elements of claim 1 as stated above. 
	However, Yu, Guey and Kim does not explicitly disclose wherein receiving, from the base station, a plurality of synchronization signal blocks (SSBs) associated with a plurality of downlink beams, wherein the RACH preamble is transmitted on a time-frequency resource for indicating a downlink beam among the plurality of downlink beams, and wherein SSBs corresponding to the time-frequency resource are associated with different orthogonal codes.
	In the same field of endeavor, Kim’765 teaches wherein receiving, from the base station, a plurality of synchronization signal blocks (SSBs) associated with a plurality of downlink beams (Fig.10&12 [0188], receiving a plurality of synchronization signal blocks (SSBs) associated with a plurality of downlink beams direction from the eNB base station), wherein the RACH preamble is transmitted on a time-frequency resource for indicating a downlink beam among the plurality of downlink beams (Fig.10&12 [0193], the PRACH preamble sequence/index is transmitted on a time-frequency resource for indicating a downlink beam index (e.g., SS block index) among the plurality of downlink beams), and wherein SSBs corresponding to the time-frequency resource are associated with different orthogonal codes (Fig.10&12 [0180], SSBs corresponding to the time-frequency RACH resource are associated with different orthogonal codes e.g., preamble sequences).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yu, Guey and Kim to incorporate the teaching of Kim’765 in order to improve the VoLTE voice system capacity.
	It would have been beneficial to select any one of the generated orthogonal code sets to use as a multiple-access code as taught by Kim’765 to have incorporated in the system of Yu, Guey and Kim to improve an overall throughput of a radio communication system. (Kim’765, Fig.1 [0022], Fig.10&12 [0180], Fig.10&12 [0188] and Fig.10&12 [0193])

Regarding claim 28, Yu, Guey and Kim disclosed all the elements of claim 9 as stated above. 
	However, Yu, Guey and Kim does not explicitly disclose wherein transmitting, to the terminal, a plurality of synchronization signal blocks (SSBs) associated with a plurality of downlink beams, wherein the RACH preamble is received on a time-frequency resource for indicating a downlink beam among the plurality of downlink beams, and wherein SSBs corresponding to the time-frequency resource are associated with different orthogonal codes.
	In the same field of endeavor, Kim’765 teaches wherein transmitting, to the terminal, a plurality of synchronization signal blocks (SSBs) associated with a plurality of downlink beams (Fig.10&12 [0188], transmitting a plurality of synchronization signal blocks (SSBs) associated with a plurality of downlink beams direction to the UE), wherein the RACH preamble is received on a time-frequency resource for indicating a downlink beam among the plurality of downlink beams (Fig.10&12 [0193], the PRACH preamble sequence/index is received on a time-frequency resource for indicating a downlink beam index (e.g., SS block index) among the plurality of downlink beams), and wherein SSBs corresponding to the time-frequency resource are associated with different orthogonal codes (Fig.10&12 [0180], SSBs corresponding to the time-frequency RACH resource are associated with different orthogonal codes e.g., preamble sequences).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yu, Guey and Kim to incorporate the teaching of Kim’765 in order to improve the VoLTE voice system capacity.
	It would have been beneficial to select any one of the generated orthogonal code sets to use as a multiple-access code as taught by Kim’765 to have incorporated in the system of Yu, Guey and Kim to improve an overall throughput of a radio communication system. (Kim’765, Fig.1 [0022], Fig.10&12 [0180], Fig.10&12 [0188] and Fig.10&12 [0193])

Regarding claim 30, Yu, Guey and Kim disclosed all the elements of claim 19 as stated above. 
	However, Yu, Guey and Kim does not explicitly disclose wherein the at least one processor is further configured to: receive, from the base station, a plurality of 
	In the same field of endeavor, Kim’765 teaches wherein the at least one processor is further configured to: receive, from the base station, a plurality of synchronization signal blocks (SSBs) associated with a plurality of downlink beams (Fig.10&12 [0188], receiving a plurality of synchronization signal blocks (SSBs) associated with a plurality of downlink beams direction from the eNB base station),
wherein the RACH preamble is transmitted on a time-frequency resource for indicating a downlink beam among the plurality of downlink beams (Fig.10&12 [0193], the PRACH preamble sequence/index is transmitted on a time-frequency resource for indicating a downlink beam index (e.g., SS block index) among the plurality of downlink beams), and wherein SSBs corresponding to the time-frequency resource are associated with different orthogonal codes (Fig.10&12 [0180], SSBs corresponding to the time-frequency RACH resource are associated with different orthogonal codes e.g., preamble sequences).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yu, Guey and Kim to incorporate the teaching of Kim’765 in order to improve the VoLTE voice system capacity.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (Pub. No.: US 2015/0319779 A1) teaches Radio Communication Method, Network Side Device and User Equipment.

Jami et al. (Pub. No.: US 2014/0169303 A1) teaches Configurable Random Access Channel Structure for Range Extension in a Wireless Communication System.

Wang et al. (Pub. No.: US 2016/0192398 A1) teaches Methods and Devices for Generating and Detecting Random Access Preambles.

Kim et al. (Pub. No.: US 2016/0337103 A1) teaches Signal Transmitting Method for Device-to-Device (D2D) Communication in Wireless Communication System and Device thereof.

Nayeb Nazar et al. (Pub. No.: US 2017/0013612 A1) teaches Uplink Control Data Transmission.

Xiong et al. (Pub. No.: US 2018/0109938 A1) teaches Demodulation Reference Signal (DMRS) Sequence Design for Device-to-Device (D2D) Discovery.

Seo et al. (Pub. No.: US 2018/0083751 A1) teaches Method for Transmitting and Receiving Signal based on Shared Resource in Wireless Communication System and Apparatus therefor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414